        Case 3:20-cv-02178-MEM-DB Document 27 Filed 09/03/21 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL CURTIS REYNOLDS,                :

              Petitioner                 :     CIVIL ACTION NO. 3:20-2178

      v.                                 :          (JUDGE MANNION)

 WARDEN WILLIAMS,                        :

             Respondent                  :


                                    ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED
            for lack of jurisdiction.

         2. Petitioner’s motions for habeas corpus (Docs. 14, 21) are
            DENIED.

         3. Petitioner’s motion to compel (Doc. 19) is DISMISSED as
            moot.

         4. Petitioner’s second motion for leave to proceed in forma
            pauperis (Doc. 20), is DISMISSED as moot in light of this
            Court’s December 16, 2020 Order, permitting Petitioner to
            proceed in forma pauperis. (See Doc. 7).

         5. The Clerk of Court is directed to CLOSE this case.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: September 3, 2021
20-2178-01-Order
